Title: To Thomas Jefferson from K. Soulé de Lezougan, 16 August 1807
From: Lezougan, K. Soulé de
To: Jefferson, Thomas


                        
                            Monsieur Le président
                     
                            des prisons de philadelphieLe 16 aout 1807
                        
                        Si je ne consultais que La timidité que me donne mon sexe, surement je n’aurais jamais osée reclamer dans La
                            situation horrible ou je me trouve Votre protection, mais comme Vous êtes Le protecteur des malheureux, et Sur tout de
                            ceux qui appartiennent Par Les Liens sacré du sang et de L’honneur, à une ancienne famille, que Les malheurs de La
                            révolution française à éparpillée ça, et La! Jose me flatter que Votre excellence, voudra bien jetter un regard d’interêt
                            Sur une Veuve, et mere infortunée, qui était Venue chercher un àsile
                            Sur cette terre hospitaliere, et qui en dépit des Loix à été, et est Confinée dans une prison, parmise tout ce qu’il y à de
                            Vils, en femmes, de la plus mauvaise vie, reduite à coucher Sur un escalier, pour ne pas être Confondu, pêle mêle avec
                            cetat d’infection, et de plus, traitez avec barbarie par un directeur de prison, qui en dépit des ordres des inspecteur’s,
                            est un second robespiere qui fait mouvoir tout Les portes clefs à Ses Volontés. Voila, monsieur Le président, ou est
                            réduite La niece de madame la Comtesse de Lamarche, dont Les tristes restes on été deposés à Baltimore. cette tante
                            chèrie, prévoyant dans Le Lointain, tous Les pièges qui seraient
                            tendus au débris de son infortunée famille. elle m’á toujours recommandée, que dans toutes Les injustices que
                            j’éprouverais, den’avoir recour qu’à Votre excellence; elle était Si Convaincu, de La noblesse de vos sentimens, de La
                            Sensibilité de votre Coeur, et de L’humanité de votre âme généreuse, quelle est morte dans La ferme persuasion que je
                            trouverais un appui dans vos bontés. daignez me protéjer, dans La crise ou je me trouve. je suis Confinée pour une dette
                            de soixante gourdes. je suis amie de La vérité, et à dieu ne plaise, que jamais je m’avilise par un mensonge. je dois à
                            philadelphie ou je réside, à peu près Six Cents Gourdes, j’ai toujours payé àvec honneur, j’ai éprouvée Les retards Les
                            plus cruels, par La guerre Continentale qui à exposée ma triste famille à fuir, de tout Côté, pour ne pas être Surprise,
                            et delivrée au Conquéreur du Continent. je devais de plus recevoir une rente annuelle qui m’à été Légué par Le frere de feu mon mari, à L’isle de france. L éloignement de
                            ce pais, avec celui ci, est La Cause du retard que j éprouve, et Les ingrats francais à qui je dois, ont par une basse
                            jalousie m’ont Confiné dans La prison. brisez mes fers monsieur Le président! brisez Les, Soulagez de grace L’humanité
                            Souffrante. Rendez une mere à ses enfans! Soyez Le pere de ses petits malheureux, en Leur fesant rendre Leur maman,
                            daignez me faire avoir ma Liberté, donnez moi un appui dans Les magistrats de cette Ville, qui me feront avoir un delay
                            pour payer ce que je dois, et qui me feront Sortir de La prison ou je suis. pui-je trouver un appui chez un peuple genereux
                            dans La personne de Son chef. pui-je a jamais Lui rendre Les actions de Graces, que Le service qu’il m’aura rendu mérite, puisse Votre bienfesance s’étendre sur moi, puisse Vos Sages magistrats d’apres vos ordres, me rendre La Liberté, et me
                            mettre à même de payer Ce que je dois. c’est dans La pleine Confiance de votre humanité, que je reclame et votre justice, et Votre protection, ne me Les refusés pas je
                            vous prie. 
                  Je Suis avec un tres profond respect Monsieur Le président votre tres humble & tres obeissante Servante
                        
                            K: Soulé de Lezougan
                            
                        
                    